COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        Marvinell Harlan v. Texas Workforce Commission, Appeal
                            Tribunal, Hearing Officer J. Koehn, Hearing Officer L.
                            Lawrence, and Commissioners Hope Andrade and Andres
                            Alcantar

Appellate case number:      01-17-00849-CV

Trial court case number:    2015-11049

Trial court:                190th District Court of Harris County

Date motion filed:          December 7, 2018

Party filing motion:        Appellant

       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Russell Lloyd
                    Acting for the Court

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.


Date: December 20, 2018